UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/14 The following N-Q relates only to the Registrant’s series listed below and does affect other series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for those series, as appropriate. -Dreyfus Diversified Emerging Markets Fund -Dreyfus/The Boston Company Small Cap Value Fund -Dreyfus/The Boston Company Small Cap Growth Fund -Dreyfus/The Boston Company Small/Mid Cap Growth Fund -Dreyfus/Newton International Equity Fund -Dreyfus Tax Sensitive Total Return Bond Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Diversified Emerging Markets Fund December 31, 2014 (Unaudited) Common Stocks60.5% Shares Value ($) Brazil2.9% Banco do Brasil 6,400 56,619 BM&FBovespa 127,000 470,467 BR Malls Participacoes 5,500 33,631 Cia de Saneamento Basico do Estado de Sao Paulo 85,800 539,877 EcoRodovias Infraestrutura e Logistrica 49,200 197,141 Embraer, ADR 19,960 735,726 Gol Linhas Aereas Inteligentes, ADR 80,930 465,347 Grupo BTG Pactual 37,100 389,236 JBS 155,100 653,168 Kroton Educacional 115,300 664,365 M Dias Branco 1,200 41,059 Porto Seguro 5,200 58,987 Qualicorp 46,100 a 478,884 Tim Participacoes 78,800 350,097 Ultrapar Participacoes 4,700 89,610 British Virgin Islands.2% Atlas Mara 39,630 Chile.3% Cia Cervecerias Unidas 5,697 53,021 Enersis 295,250 95,085 ENTEL Chile 31,768 316,326 China14.6% Agile Property Holdings 32,000 18,047 Agricultural Bank of China, Cl. H 1,018,000 511,268 Alibaba Group Holding, ADR 8,113 843,265 Anhui Conch Cement, Cl. H 100,000 372,935 ANTA Sports Products 259,000 457,820 Bank of China, Cl. H 1,567,000 877,344 Beijing Capital International Airport, Cl. H 86,000 68,707 CGN Power 976,000 424,148 China Cinda Asset Management, Cl. H 1,180,000 571,575 China CITIC Bank, Cl. H 785,000 627,217 China Construction Bank, Cl. H 3,646,000 2,967,402 China Merchants Bank, Cl. H 354,500 884,673 China Minsheng Banking, Cl. H 322,800 420,948 China National Building Material, Cl. H 60,000 58,084 China Oilfield Services, Cl. H 206,000 358,603 China Pacific Insurance Group, Cl. H 164,000 821,873 China Petroleum & Chemical, Cl. H 774,000 626,640 China Shenhua Energy, Cl. H 337,000 992,453 Chongqing Rural Commercial Bank, Cl. H 145,000 90,033 CNOOC 711,000 961,794 Country Garden Holdings 60,000 23,873 CSR, Cl. H 708,000 953,172 Evergrande Real Estate Group 82,000 33,066 Geely Automobile Holdings 530,000 167,254 Great Wall Motor, Cl. H 222,000 1,252,823 Huaneng Power International, Cl. H 468,000 631,880 Industrial & Commercial Bank of China, Cl. H 2,711,000 1,969,372 Jiangsu Expressway, Cl. H 166,000 197,788 Jiangxi Copper, Cl. H 206,000 350,766 Lenovo Group 568,000 740,506 Longfor Properties 15,000 19,250 New China Life Insurance, Cl. H 45,600 227,847 PetroChina, Cl. H 248,000 275,707 Ping An Insurance Group Company of China, Cl. H 6,500 65,717 Shanghai Pharmaceuticals Holding, Cl. H 177,200 398,312 Shenzen Expressway, Cl. H 642,000 425,461 Sihuan Pharmaceutical Holdings Group 690,000 459,003 Sino-Ocean Land Holdings 46,500 26,337 Sinopharm Group, Cl. H 80,400 282,988 Tencent Holdings 197,500 2,833,796 Vipshop Holdings, ADS 15,200 a 297,008 Weichai Power, Cl. H 159,000 667,331 WuXi PharmaTech, ADR 12,180 a 410,101 Zhejiang Expressway, Cl. H 242,000 281,259 Zhuzhou CSR Times Electric, Cl. H 75,000 437,641 Colombia.0% Cemex Latam Holdings 2,600 a Czech Republic.4% Komercni banka 3,330 Greece.3% Alpha Bank 986,770 a Hong Kong2.0% China Mobile 49,500 581,508 China Overseas Land & Investment 60,000 177,072 China Resources Cement Holdings 696,000 448,884 China Resources Land 34,000 89,241 China Singyes Solar Technologies Holdings 244,000 a 337,151 China Unicom Hong Kong 498,000 668,293 COSCO Pacific 328,685 465,537 Orient Overseas International 76,000 442,475 Shimao Property Holdings 20,500 45,582 Sino Biopharmaceutical 312,000 282,216 Hungary.2% OTP Bank 26,310 India7.2% Bank of Baroda 44,590 740,050 Bharat Petroleum 39,100 399,859 Bharti Infratel 128,848 684,741 Cairn India 30,592 116,700 Coal India 67,150 406,291 DCB Bank 114,670 a 200,834 Dr. Reddy's Laboratories 10,610 542,147 Grasim Industries 9,730 517,531 HCL Technologies 20,261 511,540 Hindalco Industries 143,550 355,183 ICICI Bank 11,000 60,815 Idea Cellular 213,682 511,764 IDFC 141,320 339,589 Infosys 11,300 351,287 Ion Exchange (India) 65,838 255,365 ITC 94,140 539,582 JM Financial 499,110 357,503 LIC Housing Finance 60,074 379,299 Max India 60,830 359,753 Oil & Natural Gas 117,530 622,658 Power Finance 131,922 583,386 Reliance Industries 37,690 524,925 Rural Electrification 62,826 314,804 Sesa Sterlite 109,500 372,521 State Bank of India 171,240 795,074 Tata Consultancy Services 1,500 60,740 Tata Motors 150,951 1,156,140 Tata Steel 13,154 80,598 Tube Investments of India 35,470 185,008 Unichem Laboratories 85,240 324,661 UPL 66,410 356,893 Indonesia1.4% Bank Mandiri 351,200 303,138 Bank Negara Indonesia 2,182,500 1,065,695 Bank Rakyat Indonesia 870,400 810,482 Indocement Tunggal Prakarsa 204,400 413,058 Malaysia1.2% British American Tobacco Malaysia 21,100 391,050 DiGi.Com 151,300 266,097 Hong Leong Financial Group 62,300 292,322 IJM 260,300 489,181 Telekom Malaysia 161,900 317,571 Tenaga Nasional 98,200 386,994 Mexico3.0% America Movil, Ser. L 576,700 642,613 Arca Continental 131,400 a 830,504 Coca-Cola Femsa, Ser. L 10,400 89,995 Controladora Vuela Compania de Aviacion, ADR 55,040 a 496,461 Fibra Uno Administracion 25,100 74,005 Gruma, Cl. B 62,700 670,486 Grupo Aeroportuario del Pacifico, Cl. B 23,700 148,461 Grupo Financiero Banorte, Ser. O 83,900 463,579 Grupo Financiero Inbursa, Ser. O 180,500 468,202 Hoteles City Express 208,200 a 327,391 OHL Mexico 318,700 a 594,035 PLA Administradora Industrial 187,500 a 393,205 Qualitas Controladora 120,000 a 247,259 Philippines1.0% Ayala Land 724,700 542,966 Metropolitan Bank & Trust 209,698 386,610 SM Prime Holdings 89,300 33,857 Universal Robina 196,310 855,037 Poland1.1% Orange Polska 163,609 383,249 PGE 95,102 505,019 Polski Koncern Naftowy Orlen 6,200 85,106 Powszechna Kasa Oszczednosci Bank Polski 40,690 409,377 Powszechny Zaklad Ubezpieczen 3,586 490,314 Russia2.0% Gazprom, ADR 110,116 512,039 Lukoil, ADR 23,486 934,743 Magnit, GDR 11,370 512,725 MMC Norilsk Nickel, ADR 28,770 409,109 Rosneft, GDR 53,872 189,091 Rosneft, GDR 82,420 289,258 Sberbank of Russia, ADR 63,717 258,054 Severstal, GDR 10,469 95,268 Sistema, GDR 12,207 63,598 Tatneft, ADR 14,825 363,213 South Africa3.1% African Rainbow Minerals 6,515 66,930 Barloworld 23,636 194,851 FirstRand 141,177 611,623 Growthpoint Properties 32,864 77,726 Kumba Iron Ore 3,836 78,821 Liberty Holdings 15,375 163,143 Mediclinic International 127,964 1,106,111 MTN Group 60,420 1,146,578 Naspers, Cl. N 2,500 321,870 Redefine Properties 39,233 36,258 RMB Holdings 64,237 353,500 Sasol 15,930 595,103 Steinhoff International Holdings 86,734 443,772 Telkom 67,400 a 406,770 Tsogo Sun Holdings 23,600 59,183 South Korea8.8% AMOREPACIFIC Group 658 a 593,854 BS Financial Group 3,708 a 48,799 CJ 2,700 a 382,459 Coway 12,086 a 919,568 DGB Financial Group 11,620 a 119,560 Dongbu Insurance 8,174 a 408,264 E-Mart 2,672 a 492,273 Halla Visteon Climate Control 1,072 a 46,917 Hankook Tire 7,661 a 364,485 Hanwha 19,900 a 560,772 Hanwha Life Insurance 16,172 a 122,110 Hyundai Steel 4,834 a 276,408 Hyundai Wia 2,435 a 387,678 Industrial Bank of Korea 39,572 a 503,950 KB Financial Group 19,790 a 646,329 Kia Motors 11,653 a 550,570 Korea Electric Power 12,867 a 495,537 Korea Investment Holdings 483 a 21,223 LG Display 30,622 a 927,266 LG Electronics 7,800 a 416,880 Lotte Shopping 1,887 a 466,223 Mirae Asset Securities 3,045 a 118,724 Samsung Electronics 4,171 5,013,760 Samsung Fire & Marine Insurance 2,561 a 656,091 SK Hynix 21,306 a 917,421 SK Telecom 1,930 469,340 Taiwan5.8% Advanced Semiconductor Engineering 684,000 813,153 Asustek Computer 12,000 130,656 AU Optronics 1,351,000 684,857 Catcher Technology 59,000 454,109 Chailease Holding 167,700 415,844 China Development Financial Holding 1,302,000 413,793 CTBC Financial Holding 233,000 150,540 E.Sun Financial Holding 1,165,788 722,777 Hon Hai Precision Industry 272,360 751,051 Kinsus Interconnect Technology 87,000 287,512 Mega Financial Holding 381,000 293,704 Pegatron 265,000 610,279 Pou Chen 284,000 342,408 Realtek Semiconductor 84,000 278,340 Ruentex Industries 155,000 325,713 Siliconware Precision Industries 371,000 559,387 SinoPac Financial Holdings 1,197,834 490,650 Taishin Financial Holdings 648,606 266,062 Taiwan Cement 427,000 583,155 Taiwan Semiconductor Manufacturing 333,000 1,469,439 Zhen Ding Technology Holding 136,000 362,018 Thailand2.0% Bangkok Bank 101,200 600,249 Jasmine International 1,795,800 398,280 PTT 47,600 466,670 PTT Exploration & Production, NVDR 88,900 301,548 PTT Global Chemical 209,343 324,968 PTT Global Chemical, NVDR 348,400 540,830 Siam Cement, NVDR 6,500 88,411 Thai Beverage 639,000 332,385 Thai Union Frozen Products, NVDR 207,300 569,824 Turkey1.4% Emlak Konut Gayrimenkul Yatirim Ortakligi 487,789 575,767 Eregli Demir ve Celik Fabrikalari 329,223 628,582 Tofas Turk Otomobil Fabrikasi 39,300 268,265 Turk Hava Yollari 28,800 a 118,183 Turkiye Halk Bankasi 68,810 406,469 Turkiye Is Bankasi, Cl. C 205,636 589,873 United Arab Emirates.2% Dubai Islamic Bank 204,900 United Kingdom.1% Standard Chartered 15,693 United States1.3% Global X MSCI Colombia ETF 22,600 290,636 iShares Global Materials ETF 8,470 473,558 iShares MSCI Indonesia ETF 21,522 590,564 iShares MSCI Philippines ETF 15,018 573,688 Market Vectors Vietnam ETF 23,375 449,268 Total Common Stocks (cost $109,416,313) Preferred Stocks3.5% Brazil3.3% AES Tiete 12,900 88,096 Banco Bradesco 17,600 235,320 Banco do Estado do Rio Grande do Sul, Cl. B 83,900 453,323 Bradespar 44,800 239,239 Braskem, Cl. A 58,600 379,339 Cia Brasileira de Distribuicao 29,800 1,097,258 Cia Energetica de Minas Gerais 71,100 347,329 Cia Energetica de Sao Paulo, Cl. B 36,500 368,036 Cia Paranaense de Energia, Cl. B 21,400 281,823 Itau Unibanco Holding 111,270 1,446,778 Metalurgica Gerdau 47,100 198,528 Suzano Papel e Celulose, Cl. A 123,800 523,605 Telefonica Brasil 21,400 377,968 Chile.1% Sociedad Quimica y Minera de Chile 9,813 Colombia.1% Grupo Aval Acciones y Valores 248,613 Total Preferred Stocks (cost $7,123,771) Other Investment34.1% Registered Investment Company; Dreyfus Global Emerging Markets Fund, Cl. Y (cost $58,567,711) 4,394,515 b,c Total Investments (cost $175,107,795) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares ETF - Exchange-Traded Fund GDR - Global Depository Receipts NVDR - Non-Voting Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. c The fund's investment in the Dreyfus Global Emerging Markets Fund represents 34.1% of the fund's total investments. The Dreyfus Global Emerging Markets Fund seeks to provide long-term capital appreciation. At December 31, 2014, net unrealized appreciation on investments was $2,190,867 of which $11,419,888 related to apprecia investment securities and $9,229,021 related to depreciated investment securities. At December 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Foreign 34.1 Financial 19.6 Information Technology 10.3 Consumer Discretionary 5.2 Energy 5.0 Materials 4.8 Industrial 4.6 Consumer Staples 4.3 Telecommunication Services 4.2 Health Care 2.4 Utilities 2.3 Exchange-Traded Funds 1.3 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS December 31, 2014 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Brazilian Real, Expiring 1/2/2015 a 797,646 296,523 300,070 (3,547 ) Counterparty; a Banco Santander The following is a summary of the inputs used as of December 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 6,073,023 100,831,132 ++ - Equity Securities - Foreign Preferred Stocks+ - 6,405,700 ++ - Exchange-Traded Funds 2,377,714 - - Mutual Funds 61,611,093 - - Liabilities ($) Other Financial Instruments: - Forward Foreign Currency Exchange Contracts+++ - (3,547 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's +++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end December 31, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/Newton International Equity Fund December 31, 2014 (Unaudited) Common Stocks99.3% Shares Value ($) Australia.9% Dexus Property Group 1,223,370 Belgium1.1% Anheuser-Busch InBev 74,834 Brazil.3% International Meal Company Holdings 555,431 China.4% Sun Art Retail Group 2,769,000 Finland1.6% Nokia 1,500,580 France5.2% Air Liquide 105,374 13,001,981 Sanofi 165,621 15,094,060 Vivendi 415,834 a 10,373,070 Germany12.0% Bayer 92,263 12,613,252 Brenntag 224,156 12,613,145 Commerzbank 808,447 a 10,740,015 Continental 33,418 7,096,413 Gerry Weber International 182,183 7,528,842 Infineon Technologies 974,950 10,452,509 LEG Immobilien 229,938 a 17,250,287 Rocket Internet 1,318 b 81,435 SAP 161,143 11,393,723 Hong Kong5.2% AIA Group 2,383,912 13,126,919 Belle International Holdings 5,287,255 5,919,026 Jardine Matheson Holdings 149,600 9,103,340 Man Wah Holdings 6,056,500 9,974,218 Ireland1.4% CRH 439,384 Israel.8% Bank Hapoalim 1,330,508 Italy1.8% Pirelli & C. 1,015,606 Japan28.1% Don Quijote Holdings 260,400 17,786,366 FANUC 56,800 9,374,194 Japan Airlines 331,986 9,697,504 Japan Tobacco 529,300 14,533,564 Lawson 156,900 9,487,485 LIXIL Group 751,400 15,890,644 M3 342,600 5,697,141 Mitsubishi UFJ Financial Group 2,166,300 11,873,800 NGK Spark Plug 269,000 8,123,069 Nomura Holdings 2,084,600 11,862,590 Sawai Pharmaceutical 121,300 6,988,177 Skylark 633,900 6,376,627 SoftBank 255,600 15,211,327 Stanley Electric 312,500 6,754,701 Sugi Holdings 320,500 13,078,599 Suntory Beverage & Food 181,800 6,277,153 Tokyo Electron 159,400 12,096,380 TOPCON 346,700 7,391,495 Toyota Motor 345,900 21,570,520 Mexico.6% Grupo Financiero Santander Mexico, Cl. B, ADR 445,247 Netherlands3.2% Reed Elsevier 354,159 8,463,974 Wolters Kluwer 502,600 15,347,261 Norway1.1% DNB 533,378 Philippines1.6% Energy Development 38,055,700 6,936,041 LT Group 18,341,400 4,972,465 Portugal.6% Galp Energia 451,584 Russia .6% TBC Bank, GDR 380,641 Sweden1.5% TeliaSonera 1,697,139 Switzerland12.9% Actelion 57,416 a 6,605,549 Credit Suisse Group 507,561 a 12,723,958 Nestle 284,460 20,851,357 Novartis 201,634 18,543,772 Roche Holding 74,284 20,133,970 Zurich Insurance Group 56,755 a 17,772,420 United Kingdom18.4% Associated British Foods 191,532 9,305,723 Barclays 3,784,840 14,229,142 British American Tobacco 212,876 11,566,395 Centrica 2,868,710 12,346,831 GlaxoSmithKline 583,071 12,474,853 Imagination Technologies Group 885,367 a 3,121,321 Just Eat 1,026,114 4,884,284 Merlin Entertainments 1,261,054 b 7,785,271 Prudential 996,718 22,936,667 Royal Dutch Shell, Cl. B 363,220 12,478,056 Vodafone Group 5,341,346 18,301,949 Wolseley 143,212 8,152,841 Total Common Stocks (cost $663,227,517) Other Investment.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $72,486) 72,486 c Total Investments (cost $663,300,003) % Cash and Receivables (Net) .7 % Net Assets % ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2014, these securities were valued at $7,866,706 or 1.1% of net assets. c Investment in affiliated money market mutual fund. At December 31, 2014, net unrealized appreciation on investments was $78,649,189 of which $121,284,125 related to ap investment securities and $42,634,936 related to depreciated investment securities. At December 31, 2014, the cost of in for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 23.0 Consumer Discretionary 19.6 Health Care 14.1 Consumer Staples 13.2 Industrial 7.5 Telecommunication Services 7.3 Information Technology 6.6 Materials 3.1 Utilities 2.6 Energy 2.3 Money Market Investment .0 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS December 31, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Japanese Yen, Expiring 1/15/2015 a 1,903,984,000 16,216,174 15,897,743 (318,431 ) Sales: Proceeds ($) British Pound, Expiring 1/2/2015 b 94,040 146,273 146,570 (297 ) Euro, Expiring 1/2/2015 b 491,919 598,631 595,248 3,383 Hong Kong Dollar, Expiring 1/2/2015 c 2,618,554 337,605 337,675 (70 ) Japanese Yen, Expiring: 1/7/2015 b 66,443,484 554,673 554,713 (40 ) 1/15/2015 d 7,111,532,000 65,196,274 59,379,339 5,816,935 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JP Morgan Chase Bank b Royal Bank of Scotland c Barclays Bank d UBS The following is a summary of the inputs used as of December 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 9,408,836 732,467,870 ++ - Mutual Funds 72,486 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - 5,820,318 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - (318,838 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. +++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end December 31, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Sensitive Total Return Bond Fund December 31, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes11.9% Rate (%) Date Amount ($) a Value ($) Asset-Backed Certificates.7% OneMain Financial Issuance Trust, Ser. 2014-1A, Cl. B 3.24 6/18/24 1,180,000 b Asset-Backed Ctfs./Auto Receivables1.1% Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. D 2.81 8/20/19 240,000 240,039 DT Auto Owner Trust, Ser. 2014-2A, Cl. D 3.68 4/15/21 1,500,000 b 1,476,623 Commercial Mortgage Pass-Through Ctfs..8% Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C24, Cl. AJ 5.66 3/15/45 1,250,000 c Financial3.7% ARC Properties Operating Partnership/Clark Acquisition, Gtd. Notes 3.00 2/6/19 900,000 834,355 Army Hawaii Family Housing, Notes 0.59 6/15/50 3,000,000 b,c 2,816,400 Denali Borrower, Sr. Scd. Notes 5.63 10/15/20 800,000 b 834,400 Hockey Merger Sub 2, Sr. Unscd. Notes 7.88 10/1/21 750,000 b 748,125 Hub Holdings, Sr. Unscd. Notes 8.13 7/15/19 750,000 b 746,250 Foreign/Governmental2.9% Australian Government, Sr. Unscd. Bonds, Ser. 137 AUD 2.75 4/21/24 1,950,000 1,593,836 Australian Government, Sr. Unscd. Bonds, Ser. 143 AUD 2.75 10/21/19 3,600,000 3,004,689 Health Care.5% Dignity Health, Unscd. Bonds 2.64 11/1/19 760,000 Industrial.5% AECOM Technology, Gtd. Notes 5.75 10/15/22 795,000 b Telecommunications1.7% Altice, Sr. Scd. Notes 7.75 5/15/22 750,000 b 753,281 Frontier Communications, Sr. Unscd. Notes 8.75 4/15/22 370,000 415,325 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 750,000 785,625 T-Mobile USA, Gtd. Notes 6.13 1/15/22 750,000 764,063 Total Bonds and Notes cost $19,280,021) Long-Term Municipal Coupon Maturity Principal Investments85.9% Rate (%) Date Amount ($) Value ($) Alabama1.7% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 1,000,000 1,148,610 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 1,250,000 1,529,975 Arizona.1% Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 190,000 190,395 Arkansas1.3% Arkansas Development Finance Authority, HR (Washington Regional Medical Center) 5.00 2/1/25 1,835,000 2,118,397 California13.3% California, Economic Recovery Bonds 5.00 7/1/18 1,500,000 1,713,945 California, GO (Insured; AMBAC) 6.00 2/1/17 1,000,000 1,113,050 California, GO (Various Purpose) 5.00 9/1/22 1,000,000 1,216,310 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 8/15/18 1,030,000 1,181,070 California Housing Finance Agency, Home Mortgage Revenue (Insured; Assured Guaranty Municipal Corp.) 5.13 8/1/18 1,120,000 1,155,202 California State Public Works Board, LR (Judicial Council of California) (New Stockton Courthouse) 5.00 10/1/26 1,000,000 1,208,120 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/17 1,015,000 1,134,465 California State University Trustees, Systemwide Revenue 5.00 11/1/22 1,000,000 1,210,580 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 4.60 6/1/23 750,000 820,005 Jurupa Public Financing Authority, Special Tax Revenue 5.00 9/1/29 1,060,000 1,234,296 Los Angeles Community Facilities District Number 4, Special Tax Revenue (Playa Vista-Phase 1) 5.00 9/1/28 1,000,000 1,158,070 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/23 1,000,000 1,240,960 Sacramento County, Airport System Senior Revenue 5.00 7/1/22 1,275,000 1,448,884 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/22 2,000,000 2,337,560 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,000,000 1,192,570 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 7/1/16 500,000 526,545 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/18 1,000,000 1,116,200 Colorado.5% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/22 720,000 846,914 Connecticut.7% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/33 1,000,000 1,181,900 District of Columbia.7% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/24 1,000,000 1,187,130 Florida7.8% Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/20 1,500,000 1,734,210 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/25 1,000,000 1,207,820 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/17 1,000,000 1,110,080 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/25 1,000,000 1,203,330 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.25 10/1/23 1,000,000 1,175,220 Miami-Dade County, Seaport Revenue 5.00 10/1/22 2,000,000 2,346,360 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/18 1,000,000 1,134,470 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/18 750,000 832,800 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.00 9/1/23 500,000 582,840 Tampa, Health System Revenue (BayCare Health System Issue) 5.00 11/15/18 1,000,000 1,147,540 Georgia3.2% Atlanta, Airport General Revenue 5.00 1/1/22 1,000,000 1,156,280 DeKalb County, Water and Sewerage Revenue 5.00 10/1/21 2,380,000 2,828,678 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 1,000,000 1,175,940 Illinois6.0% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.25 1/1/24 1,500,000 1,744,830 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 1,000,000 1,109,920 Chicago, Second Lien Water Revenue 5.00 11/1/26 1,000,000 1,185,710 Chicago Park District, Limited Tax GO 5.00 1/1/28 2,500,000 2,873,725 Northern Illinois University Board of Trustees, Auxiliary Facilities System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/17 1,500,000 1,617,615 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/17 1,000,000 1,090,440 Indiana2.0% Indianapolis Local Public Improvement Bond Bank, Revenue 5.00 6/1/17 1,625,000 1,788,150 Knox County, EDR (Good Samaritan Hospital Project) 5.00 4/1/23 1,300,000 1,460,589 Kansas1.9% Kansas Department of Transportation, Highway Revenue 5.00 9/1/18 1,415,000 1,617,218 Kansas Development Finance Authority, Revolving Funds Revenue (Kansas Department of Health and Environment) 5.00 3/1/21 1,150,000 1,350,974 Kentucky.8% Louisville and Jefferson County Metropolitan Sewer District, Sewer and Drainage System Revenue 5.00 5/15/23 1,000,000 1,199,580 Louisiana1.5% Louisiana, State Highway Improvement Revenue 5.00 6/15/25 1,000,000 1,231,870 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/20 1,000,000 1,155,100 Maryland.7% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.13 6/1/20 1,000,000 1,109,180 Michigan3.2% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,000,000 1,143,140 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,000,000 1,133,740 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 1,500,000 1,706,235 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/16 1,000,000 1,076,960 Minnesota.8% Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/29 1,120,000 1,335,947 New Jersey3.6% New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.10 6/1/23 1,000,000 1,127,560 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) 5.00 7/1/18 1,225,000 1,374,450 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/25 1,000,000 1,192,830 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/18 1,000,000 1,122,680 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 1,000,000 1,000,900 New Mexico.6% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.85 8/1/19 1,000,000 c 1,006,440 New York9.1% Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/24 2,000,000 2,437,160 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/26 1,205,000 1,439,035 New York City, GO 5.00 8/1/21 2,000,000 2,319,120 New York City, GO 5.00 3/1/25 1,000,000 1,213,550 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/19 1,000,000 1,146,300 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 1,000,000 1,149,010 Onondaga Civic Development Corporation, Revenue (Saint Joseph's Hospital Health Center Project) 5.00 7/1/25 1,000,000 1,085,360 Port Authority of New York and New Jersey (Consolidated Bonds, 185th Series) 5.00 9/1/30 1,000,000 1,165,340 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/24 2,150,000 2,609,756 North Carolina.6% Wake County Industrial Facilities and Pollution Control Financing Authority, PCR (Carolina Power and Light Company Project) (Insured; AMBAC) 0.14 10/1/22 1,000,000 c 992,500 Ohio1.9% Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Case Western Reserve University Project) 5.00 12/1/23 1,500,000 1,820,850 University of Toledo, General Receipts Bonds 5.00 6/1/17 1,050,000 1,150,422 Pennsylvania2.0% Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/22 2,000,000 2,134,260 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 1,000,000 1,104,930 Rhode Island.5% Rhode Island Health and Educational Building Corporation, Higher Education Facilities Revenue (Brown University Issue) 5.00 9/1/21 700,000 845,887 South Carolina.8% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/21 1,000,000 1,192,920 South Dakota1.7% South Dakota Conservancy District, Revenue (State Revolving Fund Program) 5.00 8/1/17 2,370,000 2,633,757 Tennessee.8% Metropolitan Government of Nashville and Davidson County, GO 5.00 7/1/22 1,000,000 1,216,160 Texas14.4% Arlington Independent School District, Unlimited Tax School Building Bonds (Permament School Fund Guarantee Program) 5.00 2/15/27 1,400,000 1,672,692 Corpus Christi, Utility System Junior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/15/23 1,725,000 2,048,575 Houston, Airport System Special Facilities Revenue (United Airlines, Inc. Terminal E Project) 4.75 7/1/24 1,000,000 1,084,300 Houston, Combined Utility System First Lien Revenue 5.00 11/15/18 1,355,000 1,554,917 Houston, Public Improvement GO 5.00 3/1/24 2,000,000 2,462,560 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/20 1,000,000 1,169,560 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/22 1,000,000 1,185,370 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/20 1,210,000 1,406,552 Socorro Independent School District, Unlimited Tax Bonds (Permament School Fund Guarantee Program) 5.00 8/15/26 3,525,000 4,347,030 Stafford Economic Development Corporation, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 6.00 9/1/15 270,000 280,511 Tarrant Regional Water District, Water Transmission Facilities Contract Revenue (City of Dallas Project) 5.00 9/1/18 1,000,000 1,143,310 Texas, GO (College Student Loan) 5.00 8/1/17 1,000,000 1,110,930 Texas Municipal Power Agency, Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 9/1/16 10,000 d 9,925 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/20 1,905,000 2,090,814 West Travis County Public Utility Agency, Revenue 5.00 8/15/23 1,140,000 1,311,342 Virginia1.5% Virginia Public School Authority, School Financing Bonds 5.00 8/1/24 2,000,000 2,400,340 West Virginia.8% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/17 1,135,000 1,264,549 Wisconsin1.4% Public Finance Authority of Wisconsin, Senior Living Revenue (Rose Villa Project) 4.25 11/15/20 1,000,000 1,011,560 Wisconsin Health and Educational Facilities Authority, Health Facilities Revenue (UnityPoint Health) 5.00 12/1/23 1,000,000 1,196,110 Total Long-Term Municipal Investments (cost $129,792,729) Total Investments (cost $149,072,750) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2014, these securities were valued at $9,381,046 or 5.9% of net assets. c Variable rate securityinterest rate subject to periodic change. d Security issued with a zero coupon. Income is recognized through the accretion of discount. At December 31, 2014, net unrealized appreciation on investments was $6,999,376 of which $7,309,038 related to appreciated investment securities and $309,662 related to depreciated investment securities. At December 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporatio ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVE Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLM Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFER Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERL Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLO Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTE Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEA Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of December 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 2,907,754 - Commercial Mortgage-Backed - 1,276,668 - Corporate Bonds+ - 10,279,411 - Foreign Government - 4,598,525 - Municipal Bonds+ - 137,009,768 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small/Mid Cap Growth Fund December 31, 2014 (Unaudited) Common Stocks103.9% Shares Value ($) Banks1.7% SVB Financial Group 127,463 a Capital Goods8.6% A.O. Smith 106,374 6,000,557 Allison Transmission Holdings 187,378 6,352,114 Donaldson 46,850 1,809,816 Hexcel 140,236 a 5,818,392 ITT 182,431 7,381,158 Quanta Services 317,056 a 9,001,220 Sensata Technologies Holding 223,821 a 11,730,459 United Rentals 125,499 a 12,802,153 Watsco 146,630 15,689,410 Commercial & Professional Services4.1% Advisory Board 253,506 a 12,416,724 Corporate Executive Board 199,319 14,456,607 Towers Watson & Co., Cl. A 84,925 9,610,962 Consumer Durables & Apparel8.6% Deckers Outdoor 175,600 a 15,986,624 Jarden 319,065 a 15,276,832 Polaris Industries 97,705 14,776,904 PVH 78,138 10,014,947 Steven Madden 303,670 a 9,665,816 Wolverine World Wide 364,280 10,735,332 Consumer Services2.8% Cheesecake Factory 203,851 10,255,744 Panera Bread, Cl. A 86,409 a 15,104,293 Energy3.0% Energen 185,092 11,801,466 Forum Energy Technologies 346,594 a 7,184,894 Helmerich & Payne 121,222 8,172,787 Food & Staples Retailing1.7% United Natural Foods 193,781 a Food, Beverage & Tobacco2.6% TreeHouse Foods 126,104 a 10,785,675 WhiteWave Foods 353,741 a 12,377,398 Health Care Equipment & Services13.8% Acadia Healthcare 162,070 a 9,920,305 Align Technology 320,610 a 17,925,305 athenahealth 97,666 a,b 14,229,936 Brookdale Senior Living 417,457 a 15,308,148 Catamaran 315,631 a 16,333,904 Cooper 121,138 19,635,258 Endologix 799,733 a 12,227,918 Medidata Solutions 74,279 a 3,546,822 MEDNAX 209,200 a 13,830,212 Household & Personal Products1.2% Church & Dwight 131,090 Materials4.7% Airgas 148,470 17,100,775 Scotts Miracle-Gro, Cl. A 221,960 13,832,547 Vulcan Materials 160,620 10,557,553 Media3.7% IMAX 354,525 a,b 10,954,823 Interpublic Group of Companies 522,310 10,848,379 Lions Gate Entertainment 352,505 b 11,287,210 Pharmaceuticals, Biotech & Life Sciences12.7% ACADIA Pharmaceuticals 485,323 a,b 15,409,005 Alkermes 219,130 a 12,832,253 Anacor Pharmaceuticals 238,040 a 7,676,790 Celldex Therapeutics 643,246 a,b 11,739,239 Cepheid 210,380 a 11,389,973 Jazz Pharmaceuticals 99,527 a 16,295,556 Nektar Therapeutics 859,274 a 13,318,747 NPS Pharmaceuticals 378,980 a 13,556,115 Pacira Pharmaceuticals 128,922 a 11,430,225 Real Estate1.1% CBRE Group, Cl. A 295,644 a Retailing8.4% Dick's Sporting Goods 277,983 13,801,856 HSN 108,550 8,249,800 LKQ 530,058 a 14,905,231 Ulta Salon, Cosmetics & Fragrance 122,460 a 15,655,286 Vitamin Shoppe 182,822 a 8,881,493 Williams-Sonoma 177,281 13,416,626 Semiconductors & Semiconductor Equipment3.7% Integrated Device Technology 516,750 a 10,128,300 Mellanox Technologies 311,130 a 13,294,585 Microchip Technology 204,370 b 9,219,131 Software & Services15.4% Akamai Technologies 234,153 a 14,742,273 ANSYS 127,910 a 10,488,620 FleetMatics Group 311,950 a,b 11,071,105 HomeAway 414,825 a 12,353,489 Jack Henry & Associates 60,270 3,745,178 LogMeIn 266,370 a 13,142,696 MAXIMUS 246,593 13,523,160 Proofpoint 222,506 a 10,731,464 ServiceNow 113,232 a 7,682,791 Shutterstock 99,876 a 6,901,432 SS&C Technologies Holdings 241,609 14,131,710 Synopsys 452,014 a 19,649,049 Technology Hardware & Equipment5.6% Aruba Networks 99,708 a 1,812,691 F5 Networks 80,410 a 10,490,691 Infinera 505,956 a 7,447,672 IPG Photonics 170,470 a,b 12,771,612 National Instruments 231,570 7,199,511 Palo Alto Networks 81,564 a 9,997,299 Telecommunication Services.5% Level 3 Communications 97,146 a Total Common Stocks (cost $765,913,419) Other Investment2.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $22,962,685) 22,962,685 c Investment of Cash Collateral for Securities Loaned11.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $98,465,818) 98,465,818 c Total Investments (cost $887,341,922) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2014, the value of the fund's securities on loan was $77,594,809 and the value of the collateral held by the fund was $108,285,102 consisting of cash collateral of $98,465,818 and U.S. Government & Agency securities valued at $9,819,284. c Investment in affiliated money market mutual fund. At December 31, 2014, net unrealized appreciation on investments was $160,949,439 of which $171,622,384 related to appreciated investment securities and $10,672,945 related to depreciated investment securities. At December 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 15.4 Health Care Equipment & Services 13.8 Money Market Investments 13.6 Pharmaceuticals, Biotech & Life Sciences 12.7 Capital Goods 8.6 Consumer Durables & Apparel 8.6 Retailing 8.4 Technology Hardware & Equipment 5.6 Materials 4.7 Commercial & Professional Services 4.1 Media 3.7 Semiconductors & Semiconductor Equipment 3.7 Energy 3.0 Consumer Services 2.8 Food, Beverage & Tobacco 2.6 Banks 1.7 Food & Staples Retailing 1.7 Household & Personal Products 1.2 Real Estate 1.1 Telecommunication Services .5 † Based on net assets. The following is a summary of the inputs used as of December 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 904,836,930 - - Equity Securities - Foreign Common Stocks+ 22,025,928 - - Mutual Funds 121,428,503 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Growth Fund December 31, 2014 (Unaudited) Common Stocks100.1% Shares Value ($) Automobiles & Components1.4% Motorcar Parts of America 13,363 a Banks3.6% Boston Private Financial Holdings 34,729 467,800 National Bank Holdings, Cl. A 11,453 222,303 PrivateBancorp 11,618 388,041 Capital Goods8.6% American Woodmark 6,259 a 253,114 Comfort Systems USA 13,707 234,664 Hexcel 4,391 a 182,183 Neff, Cl. A 20,385 229,739 Primoris Services 8,080 187,779 Rush Enterprises, Cl. A 10,829 a 347,069 Sun Hydraulics 5,698 224,387 Trex 6,977 a 297,081 Watsco 5,573 596,311 Commercial & Professional Services3.0% Advisory Board 9,327 a 456,836 Corporate Executive Board 2,581 187,200 TrueBlue 10,228 a 227,573 Consumer Durables & Apparel4.7% iRobot 8,444 a,b 293,176 Malibu Boats, Cl. A 20,277 390,738 Steven Madden 9,014 a 286,916 Wolverine World Wide 14,146 b 416,883 Consumer Services2.2% Capella Education 3,315 255,122 Del Frisco's Restaurant Group 16,486 a 391,378 Energy1.2% Earthstone Energy 669 a 15,722 Forum Energy Technologies 17,017 a 352,762 Food & Staples Retailing1.3% United Natural Foods 5,069 a Food, Beverage & Tobacco1.9% TreeHouse Foods 4,031 a 344,771 WhiteWave Foods 6,141 a 214,874 Health Care Equipment & Services11.3% Align Technology 8,247 a 461,090 athenahealth 1,971 a,b 287,175 Endologix 25,088 a,b 383,596 Globus Medical, Cl. A 14,183 a 337,130 HealthStream 12,717 a 374,897 HeartWare International 3,424 a,b 251,424 Insulet 8,289 a 381,791 LDR Holding 9,279 a 304,166 Medidata Solutions 2,366 a 112,976 Spectranetics 13,075 a 452,133 Household & Personal Products1.0% Inter Parfums 10,443 Materials4.5% Chemtura 12,249 a,b 302,918 Flotek Industries 23,730 a 444,463 Scotts Miracle-Gro, Cl. A 6,586 410,440 Trecora Resources 11,232 a 165,110 Media3.2% IMAX 11,187 a,b 345,678 Lions Gate Entertainment 10,502 b 336,274 Media General 16,036 a,b 268,282 Pharmaceuticals, Biotech & Life Sciences16.3% ACADIA Pharmaceuticals 12,929 a,b 410,496 Anacor Pharmaceuticals 12,951 a,b 417,670 Auspex Pharmaceuticals 9,340 b 490,163 BioDelivery Sciences International 33,393 a,b 401,384 Celldex Therapeutics 20,121 a,b 367,208 Cepheid 7,797 a 422,130 KYTHERA Biopharmaceuticals 10,505 a,b 364,313 Nektar Therapeutics 24,047 a 372,729 NPS Pharmaceuticals 10,937 a 391,216 Pacira Pharmaceuticals 5,161 a 457,574 Paratek Pharmaceuticals 5,548 213,875 WuXi PharmaTech, ADR 14,968 a 503,973 Real Estate1.8% RE/MAX Holdings, Cl. A 15,100 Retailing5.7% Core-Mark Holding Company 4,183 259,053 Kirkland's 14,692 a 347,319 Lumber Liquidators Holdings 3,924 a,b 260,200 Restoration Hardware Holdings 2,835 a,b 272,188 Shutterfly 5,795 a 241,623 Vitamin Shoppe 6,377 a 309,795 Semiconductors & Semiconductor Equipment6.1% Inphi 30,934 a 571,660 Integrated Device Technology 16,199 a 317,500 MaxLinear, Cl. A 31,934 a 236,631 Mellanox Technologies 10,213 a 436,401 Xcerra 26,471 a 242,474 Software & Services15.1% Barracuda Networks 8,242 a 295,393 comScore 8,831 a 410,023 Constant Contact 11,198 a 410,967 FleetMatics Group 9,587 a,b 340,243 LogMeIn 9,933 a 490,094 MAXIMUS 7,718 423,255 Mentor Graphics 20,699 453,722 Perficient 19,619 a 365,502 Proofpoint 6,884 a 332,015 Q2 Holdings 15,703 295,845 Shutterstock 3,139 a 216,905 SS&C Technologies Holdings 7,624 445,928 Technology Hardware & Equipment6.4% Aruba Networks 3,113 a 56,594 Control4 19,840 a,b 304,941 Infinera 24,468 a 360,169 Littelfuse 2,513 242,932 RADWARE 19,499 a 429,368 Sonus Networks 129,250 a 513,123 Transportation.8% Forward Air 4,819 Total Common Stocks (cost $23,498,875) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $89,122) 89,122 c Investment of Cash Collateral for Securities Loaned15.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,508,266) 4,508,266 c Total Investments (cost $28,096,263) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2014, the value of the fund's securities on loan was $4,449,223 and value of the collateral held by the fund was $4,536,084, consisting of cash collateral of $4,508,266 and U.S. Government Agency securities valued at $27,818. c Investment in affiliated money market mutual fund. At December 31, 2014, net unrealized appreciation on investments was $6,133,668 of which $6,613,116 related to appreciated investment securities and $479,448 related to depreciated investment securities. At December 31, 2014, the cost of investments federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 16.3 Money Market Investments 15.5 Software & Services 15.1 Health Care Equipment & Services 11.3 Capital Goods 8.6 Technology Hardware & Equipment 6.4 Semiconductors & Semiconductor Equipment 6.1 Retailing 5.7 Consumer Durables & Apparel 4.7 Materials 4.5 Banks 3.6 Media 3.2 Commercial & Professional Services 3.0 Consumer Services 2.2 Food, Beverage & Tobacco 1.9 Real Estate 1.8 Automobiles & Components 1.4 Food & Staples Retailing 1.3 Energy 1.2 Household & Personal Products 1.0 Transportation .8 † Based on net assets. The following is a summary of the inputs used as of December 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 28,013,281 - - Equity Securities - Foreign Common Stocks+ 1,619,262 - - Mutual Funds 4,597,388 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Value Fund December 31, 2014 (Unaudited) Common Stocks99.9% Shares Value ($) Automobiles & Components2.0% Tenneco 49,723 a 2,814,819 Thor Industries 61,347 3,427,457 Banks15.4% Bank of Hawaii 10,680 633,431 Boston Private Financial Holdings 270,268 3,640,510 Brookline Bancorp 180,452 1,809,934 Cardinal Financial 87,962 1,744,286 CoBiz Financial 138,481 1,818,256 Columbia Banking System 95,795 2,644,900 CVB Financial 202,604 3,245,716 First Horizon National 333,252 4,525,562 First Midwest Bancorp 163,534 2,798,067 Seacoast Banking 33,897 a 466,084 Square 1 Financial, Cl. A 27,680 683,696 Synovus Financial 249,769 6,766,242 UMB Financial 51,744 2,943,716 United Community Banks 170,185 3,223,304 Valley National Bancorp 288,891 2,805,132 Washington Trust Bancorp 32,323 1,298,738 Webster Financial 114,663 3,729,987 Wintrust Financial 73,828 3,452,197 Capital Goods7.7% AeroVironment 86,749 a 2,363,910 American Woodmark 50,191 a 2,029,724 Apogee Enterprises 59,478 2,520,083 Astec Industries 48,235 1,896,118 Chart Industries 36,369 a 1,243,820 Comfort Systems USA 118,306 2,025,399 FreightCar America 60,363 1,588,151 Granite Construction 64,161 2,439,401 Great Lakes Dredge and Dock 240,490 a 2,058,594 Lindsay 27,814 2,384,772 Mueller Industries 70,243 2,398,096 TASER International 47,326 a 1,253,192 Commercial & Professional Services4.9% ABM Industries 43,360 1,242,264 Herman Miller 48,926 1,439,892 Interface 165,654 2,728,321 Knoll 119,135 2,522,088 Korn/Ferry International 87,648 a 2,520,756 McGrath RentCorp 57,331 2,055,890 Steelcase, Cl. A 162,794 2,922,152 Consumer Durables & Apparel4.4% Cavco Industries 22,151 a 1,755,910 Ethan Allen Interiors 101,312 3,137,633 Oxford Industries 41,708 2,302,699 Standard Pacific 284,478 a 2,073,845 Universal Electronics 33,218 a 2,160,167 Vera Bradley 86,945 a 1,771,939 WCI Communities 31,782 a 622,292 Consumer Services2.6% Belmond, Cl. A 211,348 a 2,614,375 Capella Education 23,714 1,825,029 Cheesecake Factory 72,024 3,623,527 Diversified Financials.8% Piper Jaffray 41,963 a Energy4.9% Bill Barrett 133,542 a 1,521,043 Cloud Peak Energy 163,841 a 1,504,060 Dril-Quip 38,233 a 2,933,618 Geospace Technologies 69,214 a 1,834,171 Gulf Island Fabrication 47,810 927,036 Natural Gas Services Group 55,933 a 1,288,696 Oil States International 36,360 a 1,778,004 Synergy Resources 114,046 a 1,430,137 Tesco 112,952 1,448,045 Unit 17,120 a 583,792 Exchange-Traded Funds.3% iShares Russell 2000 Value ETF 9,235 Food & Staples Retailing2.6% Casey's General Stores 56,731 5,123,944 Fresh Market 76,696 a 3,159,875 Food, Beverage & Tobacco1.7% Dean Foods 189,945 3,681,134 Fresh Del Monte Produce 50,334 1,688,706 Health Care Equipment & Services7.7% Air Methods 71,913 a 3,166,329 Computer Programs & Systems 33,979 2,064,224 Globus Medical, Cl. A 106,825 a 2,539,230 Hanger 84,138 a 1,842,622 HealthSouth 21,041 809,237 HMS Holdings 74,780 a 1,580,849 LifePoint Hospitals 41,739 a 3,001,451 Natus Medical 48,616 a 1,752,121 Omnicell 78,582 a 2,602,636 Select Medical Holdings 109,841 1,581,710 WellCare Health Plans 39,249 a 3,220,773 Insurance.5% Safety Insurance Group 27,178 Materials6.0% Carpenter Technology 60,971 3,002,822 Cytec Industries 50,173 2,316,487 Flotek Industries 119,445 a 2,237,205 Haynes International 31,855 1,544,968 Intrepid Potash 117,395 a 1,629,443 Louisiana-Pacific 159,616 a 2,643,241 Stillwater Mining 156,332 a 2,304,334 TimkenSteel 85,230 3,156,067 Media4.1% DreamWorks Animation SKG, Cl. A 105,589 a 2,357,802 E.W. Scripps, Cl. A 202,063 a 4,516,108 New York Times, Cl. A 235,823 3,117,580 Time 117,301 2,886,778 Pharmaceuticals, Biotech & Life Sciences.3% Horizon Pharma 70,074 a Real Estate7.6% Acadia Realty Trust 97,018 b 3,107,487 American Assets Trust 64,209 b 2,556,160 Corporate Office Properties Trust 98,933 b 2,806,729 CyrusOne 102,151 b 2,814,260 EPR Properties 48,491 b 2,794,536 Healthcare Trust of America, Cl. A 104,338 2,810,866 Pebblebrook Hotel Trust 56,665 b 2,585,624 Summit Hotel Properties 232,648 b 2,894,141 Urstadt Biddle Properties, Cl. A 66,377 b 1,452,329 Retailing7.0% American Eagle Outfitters 229,323 3,183,003 Express 184,998 a 2,717,621 Guess? 30,610 645,259 Office Depot 457,760 a 3,925,292 PEP Boys-Manny Moe & Jack 201,151 a 1,975,303 The Children's Place 66,939 3,815,523 Vitamin Shoppe 58,783 a 2,855,678 Zumiez 72,188 a 2,788,622 Semiconductors & Semiconductor Equipment3.1% Brooks Automation 244,634 3,119,083 MKS Instruments 54,669 2,000,885 Nanometrics 68,610 a 1,154,020 PDF Solutions 22,040 a 327,514 Teradyne 157,333 3,113,620 Software & Services6.5% Acxiom 154,490 a 3,131,512 Advent Software 55,875 1,712,010 Constant Contact 45,257 a 1,660,932 CoreLogic 138,778 a 4,383,997 CSG Systems International 97,436 2,442,721 Mentor Graphics 143,478 3,145,038 Monotype Imaging Holdings 104,221 3,004,691 TiVo 78,170 a 925,533 Technology Hardware & Equipment2.6% FARO Technologies 25,714 a 1,611,754 Lexmark International, Cl. A 63,025 2,601,042 Vishay Intertechnology 290,315 4,107,957 Transportation1.3% Con-way 52,898 2,601,524 Marten Transport 72,647 1,588,063 Utilities5.9% California Water Service Group 62,400 1,535,664 Chesapeake Utilities 51,472 2,556,100 El Paso Electric 69,073 2,767,064 Hawaiian Electric Industries 164,692 5,513,888 NorthWestern 50,431 2,853,386 Portland General Electric 90,777 3,434,094 Total Common Stocks (cost $247,891,766) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,443,051) 1,443,051 c Total Investments (cost $249,334,817) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF - Exchange-Traded Fund a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At December 31, 2014, net unrealized appreciation on investments was $65,916,674 of which $74,480,704 related to appreciated investment securities and $8,564,030 related to depreciated investment securities. At December 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 15.4 Capital Goods 7.7 Health Care Equipment & Services 7.7 Real Estate 7.6 Retailing 7.0 Software & Services 6.5 Materials 6.0 Utilities 5.9 Commercial & Professional Services 4.9 Energy 4.9 Consumer Durables & Apparel 4.4 Media 4.1 Semiconductors & Semiconductor Equipment 3.1 Consumer Services 2.6 Food & Staples Retailing 2.6 Technology Hardware & Equipment 2.6 Automobiles & Components 2.0 Food, Beverage & Tobacco 1.7 Transportation 1.3 Diversified Financials .8 Insurance .5 Money Market Investment .5 Exchange-Traded Funds .3 Pharmaceuticals, Biotech & Life Sciences .3 † Based on net assets. The following is a summary of the inputs used as of December 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 310,255,050 - - Equity Securities - Foreign Common Stocks+ 2,614,375 - - Exchange-Traded Funds 939,015 - - Mutual Funds 1,443,051 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 24, 2015 By: /s/ James Windels James Windels Treasurer Date: February 24, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
